Dismissed and Opinion Filed April 14, 2021




                                       In the
                            Court of Appeals
                     Fifth District of Texas at Dallas
                               No. 05-21-00107-CV

   TECHDEV HOLDINGS, LLC AND THE SPANGENBERG FAMILY
  FOUNDATION FOR THE BENEFIT OF CHILDREN’S HEALTHCARE
                AND EDUCATION, Appellants
                           V.
  CF DYNAMIC ADVANCES LLC AND DBD CREDIT FUNDING, LLC,
                        Appellees

               On Appeal from the 162nd Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. DC-19-09397

                         MEMORANDUM OPINION
                   Before Justices Schenck, Reichek, and Carlyle
                            Opinion by Justice Carlyle
      This appeal challenges the trial court’s January 19, 2021 summary judgment.

Appellees assert, in an unopposed March 16, 2021 motion to dismiss appeal, and the

clerk’s record reflects that the challenged judgment is not final because it does not

dispose of appellees’ claim for attorney’s fees, expenses, and costs. Appellees

indicate in the certificate of conference that counsel for the appellants “stated that
Appellees1 [sic?] stipulate to the dismissal of the appeal for lack of jurisdiction in

view of [appellants’] Motion filed in the trial court.” Appellants have not filed an

opposition to appellees’ motion to dismiss in this Court, see TEX. R. APP. P. 10.3 (“A

court should not hear or determine a motion until 10 days after the motion was filed

. . .”), and the parties have continued to litigate the fees, expenses, and costs issues

in the trial court.

        Because an appeal may generally only be taken from a final judgment that

disposes of all parties and claims, and a final judgment has not been entered in this

case as of the filing of appellees’ motion, we grant the motion and dismiss the appeal.

See id. 42.3(a); Lehmann v. Har-Con Corp., 39 S.W.3d 191, 195 (Tex. 2001).




                                                          /Cory L. Carlyle/
                                                          CORY L. CARLYLE
                                                          JUSTICE
210107F.P05




    1
      This is likely a typographical error, but in any event, we rely on appellants’ failure to correct appellees’
factual assertions that the judgment does not dispose of all parties and claims. See TEX. R. APP. P. 38.1(g).
                                                      –2–
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                 JUDGMENT

TECHDEV HOLDINGS, LLC AND                    On Appeal from the 162nd Judicial
THE SPANGENBERG FAMILY                       District Court, Dallas County, Texas
FOUNDATION FOR THE BENEFIT                   Trial Court Cause No. DC-19-09397.
OF CHILDREN’S HEALTHCARE                     Opinion delivered by Justice Carlyle,
AND EDUCATION, Appellants                    Justices Schenck and Reichek
                                             participating.
No. 05-21-00107-CV          V.

CF DYNAMIC ADVANCES LLC
AND DBD CREDIT FUNDING,
LLC, Appellees

      In accordance with this Court’s opinion of this date, we DISMISS the appeal.

      We ORDER that appellees CF Dynamic Advances LLC and DBD Credit
Funding, LLC recover their costs of this appeal from appellants TechDev Holdings,
LLC and The Spangenberg Family Foundation for the Benefit of Children’s
Healthcare and Education.


Judgment entered this 14th day of April, 2021.




                                       –3–